THE THIRTEENTH COURT OF APPEALS

                                   13-14-00213-CR


                                 Weston Edwin Holley
                                          v.
                                  The State of Texas


                                   On Appeal from the
                      75th District Court of Liberty County, Texas
                               Trial Cause No. CR29938


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.



October 16, 2014